PER CURIAM.
Charles L. Johnson (“Johnson”) is granted a belated appeal from the October 17, 2012 order directing the Clerk to reject any further pro se pleadings from Johnson. For the reason set forth below, we reverse.
As grounds for entry of the October 17, 2012 order, the trial court referenced a July 5, 2011 order previously entered by another trial court judge prohibiting Johnson “from any further pro se filings without first obtaining a signature by a licensed Florida attorney.” This Court, however, on November 23, 2011, reversed the previous trial court’s July 5, 2011 order barring Johnson from filing further pro se postconviction motions as there was no indication in the record that the trial court had first entered a show cause order. See Johnson v. State, 75 So.3d 368 (Fla. 3d DCA 2011), review dismissed, 99 So.3d 943 (Fla.2012).
Accordingly, we reverse and remand the trial court’s October 17, 2012 order directing the Clerk to reject any further pro se pleadings from Johnson. This opinion, however, does not preclude the trial court from issuing a show cause order as to why Johnson should not be prohibited from submitting any further pro se filings.
Reversed and remanded.